     Case 3:19-cv-02454-MMA-MSB Document 39 Filed 09/17/20 PageID.734 Page 1 of 2

1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    TY STEWART, et al.,                               Case No.: 19cv2454-MMA (MSB)
12                                    Plaintiffs,
                                                        ORDER:
13    v.
                                                        (1) SETTING TELEPHONIC CASE
14    KODIAK CAKES, LLC,
                                                        MANAGEMENT CONFERENCE, AND
15                                  Defendant.
                                                        (2) CORRECTING DEADLINE FOR CLASS
16
                                                        CERTIFICATION MOTION
17
18
19          The Court held a telephonic Case Management Conference (“TCMC”) in
20    September 17, 2020. As discussed with and agreed upon by the parties, the Court sets a
21    follow-up TCMC on December 17, 2020, at 10:00 a.m. Plaintiff’s counsel is to arrange
22    and initiate the conference call. The telephone number for Judge Berg’s chambers is
23    (619) 557-6632.
24    ///
25    ///
26    ///
27    ///
28    ///
                                                    1
                                                                             19cv2454-MMA (MSB)
     Case 3:19-cv-02454-MMA-MSB Document 39 Filed 09/17/20 PageID.735 Page 2 of 2

1           The Court further ORDERS that any motion for class certification must be filed on
2     or before February 26, 2021.
3           IT IS SO ORDERED.
4     Dated: September 17, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                              19cv2454-MMA (MSB)
